Exhibit 10.1

﻿

CONSULTING AND SEPARATION AGREEMENT

﻿

THIS CONSULTING AND SEPARATION AGREEMENT (the “Agreement”) is entered into by
and between Aratana Therapeutics, Inc., a Delaware corporation (the "Company")
and the "Consultant" indicated on the signature page below.  The Agreement shall
become effective as of the “Effective Date” indicated on the signature page
below.

INTRODUCTION:

WHEREAS, Consultant and the Company have previously entered into (i) that
certain Employment Agreement, effective as of December 18, 2012, as amended as
of April 26, 2013  (the “Employment Agreement”) and (ii) a Non-Disclosure and
Assignment Agreement dated December 18, 2012 (the “Non-Disclosure and Assignment
Agreement”);

WHEREAS, the Company and Consultant desire that Consultant’s employment with the
Company terminate as set forth in this Agreement; and

WHEREAS, the Company and the Consultant desire to establish the terms and
conditions under which the Consultant will continue to provide services to the
Company.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, the parties agree as
follows:

1.Termination.  Consultant’s employment with the Company is terminated effective
as of September 30, 2016 (such date, the “Termination Date”).  Effective as of
the Termination Date, Consultant will no longer serve as Chief Commercial
Officer of the Company or in any officer position, employee or other position
with the Company or any of its subsidiaries, except as otherwise expressly set
forth herein. In addition, effective as of the Termination Date, Consultant
shall cease to exercise or convey any authority (actual, apparent, or otherwise)
on behalf of, the Company and its subsidiaries, except as otherwise specifically
requested by the Company in connection with the services provided pursuant to
this Agreement.   Consultant agrees that notwithstanding any contrary terms in
the documents governing the stock options and other equity or equity-based
compensation awards (the “Equity Awards”) of the Company held by Consultant
(collectively, the “Award Agreements”), Consultant’s termination of employment
on the Termination Date shall constitute a termination of “Continuous Service”
and/or “Termination of Service” for purposes of the Award Agreements,
respectively.  As a result, Consultant agrees that, as of the Termination Date,
all then-unvested Equity Awards held by Consultant will be forfeited, terminated
and cancelled for no consideration.  Any vested Equity Awards or Equity Awards
held by the Consultant that vest on or prior to the Termination Date (including
those Equity Awards that vest as a result of Consultant’s employment
termination) shall continue to be subject to the terms of the Award Agreements
(after giving effect to this Section 1), including the applicable
post-termination exercise period for Equity Awards that are stock options (which
post-termination exercise period Consultant agrees commences on the Termination
Date).

﻿

2.Employment Agreement; Non-Disclosure and Assignment Agreement.  Consultant
agrees that she will continue to be bound by the provisions of the Employment
Agreement that are intended to continue beyond Consultant’s termination of
employment from the Company, including but not limited



 

--------------------------------------------------------------------------------

 

to Sections 2.2 and 2.3 of the Employment Agreement.  In addition, Consultant
agrees that she will continue to be bound by the terms of the Non-Disclosure and
Assignment Agreement, which shall be in addition to the confidentiality,
ownership and similar provisions in this Agreement.  Following the Termination
Date, Consultant shall no longer be entitled to any compensation or benefits
under the Employment Agreement, except that when Consultant incurs a “separation
from service” from the Company (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, the “Separation from Service”) she
shall be entitled to receive $162,500.00, less standard deductions and
withholdings, paid in equal installments over a period of six (6) months
following the date of such Separation from Service (the “Separation
Payments”).  Consultant’s right to receive the Separation Payments shall be
subject to Consultant’s (x) furnishing to the Company an executed Release (as
defined in and attached to the Employment Agreement) that is dated on or after
the Consultant’s Separation from Service and no later than forty-five (45) days
following the Separation from Service, and (y) allowing the Release to become
effective in accordance with its terms.  As of the Termination Date, Consultant
will also be entitled to receive vesting of the portion of Equity Awards held by
Consultant that were granted on January 25, 2013, June 26, 2013 and November 17,
2013 that would have vested over the six (6) month period following the
Termination Date had Consultant remained continuously employed during such
period.  Additionally, as of the Termination Date and only to the extent that
doing so will not result in adverse tax consequences or violate applicable law,
Consultant will be entitled to receive the benefits provided in Section
4.5.3(ii) of the Employment Agreement for a termination that does not occur
during the “Double-Trigger Period,” as the term is defined in the Employment
Agreement.



﻿

3.Services.  Beginning as of October 3, 2016, the Consultant agrees to perform
such consulting, advisory and related services to and for the Company as may be
reasonably requested from time to time by the Company including, but not limited
to, the services specified on Schedule A to this Agreement (the “Services”). 
Consultant shall perform the Services in a timely, professional and workmanlike
manner, consistent with industry standards.  Consultant shall comply with all
applicable laws, rules and regulations in connection with its performance of the
Services hereunder.  Consultant and the Company acknowledge and agree that the
level of Services Consultant will perform under this Agreement is currently
expected to result in Consultant not incurring a Separation from Service until
the expiration of the Consulting Period (as defined below).

﻿

4.Term.  The Services shall commence on October 3, 2016, and shall continue for
the period of time set forth on Schedule A, as may be extended by mutual written
agreement or as expressly provided for on Schedule A, unless sooner terminated
in accordance with the provisions of Section 6 (such period, as it may be
extended or earlier terminated, being referred to as the “Consulting Period”).

﻿

5.Compensation.  Consultant shall be entitled to the following during the
Consulting Period:

﻿

(a)Consulting Fees.  The Company shall pay to the Consultant consulting fees in
the amount set forth on Schedule A.  Except to the extent Schedule A provides
otherwise, the Consultant shall send the Company a written invoice for the
Services rendered at the end of each month, and the Company shall pay the
consulting fees due to the Consultant according to Schedule A on a monthly basis
within thirty (30) days after Company’s receipt of Consultant’s proper invoice
therefore, unless disputed in good faith.

﻿

(b)Reimbursement of Expenses.  Except to the extent expressly provided for in
Schedule A, Consultant shall be solely responsible for, and the Company shall
have no obligation to reimburse, any



 

--------------------------------------------------------------------------------

 

costs and expenses incurred by Consultant in connection with Consultant’s
performance of the Services.

﻿

(c)Entire Compensation.  Notwithstanding anything to the contrary set forth
herein, the compensation provided for in this Section 5 shall constitute full
payment for the Services to be rendered by the Consultant to the Company.

﻿

6.Termination. The Company may, without prejudice to any right or remedy it may
have due to any failure of the Consultant to perform its obligations under this
Agreement, terminate the Consultant and the Consulting Period upon fourteen (14)
days’ prior written notice to the Consultant. In the event of such termination,
the Consultant shall be entitled to payment for amounts accrued hereunder and
for expenses paid or incurred prior to the effective date of termination in
accordance with Section 3 above. Such payments shall constitute full settlement
of any and all claims of the Consultant of every description against the
Company. Notwithstanding the foregoing, the Company may terminate the Consultant
and Consulting Period effective immediately upon receipt of written notice, if
the Consultant breaches or threatens to breach any provision of Sections 3 or 8
of this Agreement or Sections 2.2 or 2.3 of the Employment Agreement.

﻿

7.Co-operation; Reports.  During the Consulting Period:

﻿

(a)The Consultant shall use its best efforts in the performance of its
obligations under this Agreement to successfully perform the Services within the
timeframes and deadlines set forth on Schedule A.  The Company shall provide
such access to its information and property as may be reasonably required in
order to permit the Consultant to perform its obligations hereunder. The
Consultant shall co-operate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business and shall observe all rules,
regulations and security requirements of the Company concerning safety of
persons and property.

﻿

(b)Consultant agrees that Consultant will periodically keep the Company advised
as to Consultant’s progress in performing the Services under this Agreement.
Consultant further agrees that Consultant will, as requested by the Company,
prepare written reports with respect to such progress.

﻿

8.Confidentiality.  

﻿

(a)Definition of Confidential Information. “Confidential Information” means any
non-public information that relates to the actual or anticipated business and/or
products, research or development of the Company, its affiliates or
subsidiaries, or to the Company’s, its affiliates’ or subsidiaries’ technical
data, trade secrets, or know-how, including, but not limited to, research,
product plans, or other information regarding the Company’s, its affiliates’ or
subsidiaries’ products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement), compounds, clinical data, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, marketing,
finances, and other business information disclosed or made accessible by the
Company, its affiliates or subsidiaries, either directly or indirectly, in
writing, orally or by drawings or inspection of premises, files, computer
systems, equipment, or other property of Company, its affiliates or
subsidiaries, including without limitation all Inventions (as defined below).
Notwithstanding the foregoing, Confidential Information shall not include any
such information



 

--------------------------------------------------------------------------------

 

which Consultant can establish (i) was publicly known or made generally
available prior to the time of disclosure to Consultant; (ii) becomes publicly
known or made generally available after disclosure to Consultant through no
wrongful action or inaction of Consultant; or (iii) is in the rightful
possession of Consultant, without confidentiality obligations, at the time of
disclosure as shown by Consultant’s then-contemporaneous written records.

﻿

(b)Nonuse and Nondisclosure. Consultant shall hold in the strictest confidence,
and take all reasonable precautions to prevent any unauthorized use or
disclosure of, the Confidential Information, and Consultant shall not (i) use
the Confidential Information for any purpose whatsoever other than as necessary
for the performance of the Services on behalf of the Company, or (ii) disclose
or publish the Confidential Information to any third party without the prior
written consent of an authorized representative of Company. Consultant may
disclose Confidential Information to the extent compelled by applicable law;
provided however, prior to such disclosure, Consultant shall provide prior
written notice to Company and cooperate with Company to seek a protective order
or such similar confidential protection as may be available under applicable
law. Consultant agrees that no ownership of Confidential Information is conveyed
to the Consultant.  Consultant agrees that it will require any and all agents,
representatives, employees or independent contractors of Consultant to agree to
abide by the same duties and obligations imposed on Consultant under this
Section 8 and the next Section 9 and Consultant shall be fully liable for any
breach of such duties and obligations by any such person or entity. Consultant
agrees that Consultant’s obligations under this paragraph and the rest of
Sections 8 and 9 shall remain in effect after the termination of this Agreement.

﻿

(c)Other Client Confidential Information. Consultant agrees that Consultant will
not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent customer or employer of
Consultant or other person or entity with which Consultant has an obligation to
keep in confidence, unless Consultant has all required consents or
authorizations to do so. Consultant also agrees that Consultant will not bring
onto the Company’s premises or transfer onto the Company’s technology systems
any unpublished document, proprietary information, or trade secrets belonging to
any third party unless disclosure to, and use by, the Company has been consented
to in writing by such third party.

﻿

(d)Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

﻿

9.Ownership and Rights.

﻿

(a)Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any works of authorship, notes, records, drawings, designs,
inventions, improvements, developments, discoveries, technology, software,
processes, materials, know-how and trade secrets conceived, discovered, made,
authored, invented, developed or reduced to practice by Consultant, solely or in
collaboration with others, which arise out of, or in connection with, performing
the Services under this Agreement (whether or not such activities occurred prior
to, as or after the Effective Date of this



 

--------------------------------------------------------------------------------

 

Agreement) and any copyrights, patents, trade secrets, mask work rights or other
intellectual property rights in, to or under the foregoing (collectively,
“Inventions”), are the sole property of the Company. Consultant also agrees to
promptly make full written disclosure to the Company of any Inventions and to
deliver and assign (or cause to be assigned), and hereby irrevocably assigns and
transfers fully to the Company (and its successors and assigns), all right,
title and interest in and to the Inventions.

﻿

(b)Other Materials. Subject to Section 9(a), Consultant agrees that if, in the
course of performing the Services, Consultant incorporates into any Invention,
or provides for use with any Invention, any works of authorship, notes, records,
drawings, designs, inventions, improvements, developments, discoveries,
technology, software, processes, materials, know-how and trade secrets or other
proprietary information or intellectual property right owned or licensed by
Consultant and which is not included within the definition of Invention or is
not assignable to Company despite Section 9(a) (“Background Inventions”),
(i) Consultant will provide the Company with prior written notice and
(ii) Consultant hereby grants to Company a nonexclusive, royalty-free,
perpetual, irrevocable, transferable, worldwide license (with the right to grant
and authorize sublicenses) to make, have made, use, import, offer for sale,
sell, reproduce, distribute, modify, adapt, prepare derivative works of,
display, perform, and otherwise exploit such Background Inventions, without
restriction, including, without limitation, as part of or in connection with
such Invention, and to practice any method related thereto. Consultant will not
incorporate any Background Invention (or any other non-Invention technology or
intellectual property) into any Invention (nor provide the same to Company for
use with any Inventions), or utilize the same in providing the Services, unless
and until it has the full right and authority to do so and to grant the rights
and licenses to Company set forth above and unless and until Consultant has
obtained Company’s prior written permission including without limitation any
free software or open source software.

﻿

(c)Moral Rights. Any assignment to the Company of Inventions includes all rights
of attribution, paternity, integrity, modification, disclosure and withdrawal,
and any other rights throughout the world that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively,
“Moral Rights”). To the extent that Moral Rights cannot be assigned under
applicable law, Consultant hereby waives and agrees not to enforce any and all
Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

﻿

(d)Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the term of this Agreement,
and for a period of three (3) years thereafter. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that is customary in the industry and/or otherwise specified by the Company.
Such records are and remain the sole property of the Company at all times and
upon Company’s request, Consultant shall deliver (or cause to be delivered) the
same.

﻿

(e)Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations



 

--------------------------------------------------------------------------------

 

under this Section 9 shall continue after the termination of this Agreement.  
 Consultant agrees that, if the Company is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature with respect to any Inventions,
including, without limitation, for the purpose of applying for or pursuing any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company hereunder, then
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant’s agent and attorney-in-fact, to
act for and on Consultant’s behalf to execute and file any papers and oaths and
to do all other lawfully permitted acts with respect to such Inventions to
further the prosecution and issuance of patents, copyright and mask work
registrations with the same legal force and effect as if executed by Consultant.
This power of attorney shall be deemed coupled with an interest, and shall be
irrevocable.



﻿

(f)Applicability to Past Activities.  Consultant agrees that if and to the
extent that Consultant provided any services or made efforts for the benefit of
Company, or related to the current or prospective business of Company in
anticipation of Consultant’s involvement with the Company, that would have been
“Services” if performed during the term of this Agreement (the “Prior Consulting
Period”) and to the extent that during the Prior Consulting Period: (i)
Consultant received access to any information of Company that would have been
Confidential Information during the term of this Agreement; or (ii) Consultant
conceived, created, authored, invented, developed or reduced to practice any
item (including any intellectual property rights with respect thereto) for the
benefit of Company, or related to the current or prospective business of Company
in anticipation of Consultant’s involvement with Company, that would have been
an Invention during the term of this Agreement; then any such information shall
be deemed “Confidential Information” hereunder and any such item shall be deemed
an “Invention” hereunder, and this Agreement shall apply as if it were during
the term of this Agreement. Consultant further acknowledges that Consultant has
been fully compensated for all services provided during any such Prior
Consulting Period.

﻿

10.Survival of Provisions.  Sections 2 and 8 through 24 hereof shall survive the
expiration or termination of this Agreement.

﻿

11.Supersedes Other Agreements.  This Agreement, including all Schedules and
exhibits hereto, constitutes the complete and exclusive agreement of the parties
with respect to the subject matter hereof and supersedes and is in lieu of any
and all other consulting and compensation arrangements and all other prior or
contemporaneous understanding, representations, communications and agreements
between the Consultant and the Company with respect to such subject matter,
except as otherwise provided herein.

﻿

12.No Employment Relationship.    The parties hereto acknowledge and agree that
following the Termination Date, the Consultant is an independent contractor and
not an employee, agent, joint venturer or partner of the Company, and nothing
herein shall be construed to be inconsistent with this relationship or status.
While Consultant may perform the Services under the general direction of
Company, Consultant will determine, in Consultant’s sole discretion, the manner
and means by which the Services are accomplished. With respect to compensation
paid for the Services, the Consultant shall have sole responsibility for
withholding of and paying all applicable federal, state or local taxes or
contributions imposed under any unemployment insurance, social security, income
tax or other tax law or regulation with respect to the Consultant's performance
of Services or receipt of compensation hereunder (including any equity
compensation such as restricted stock awards or stock options granted after the
Termination



 

--------------------------------------------------------------------------------

 

Date as compensation for the performance of Services).  In addition, following
the Termination Date and except with respect to amounts previously accrued and
COBRA, the Consultant shall not be entitled to any benefits, coverages or
privileges, including, without limitation, unemployment, medical, pension or
other employee welfare benefits and payments provided to employees of the
Company.  If the Consultant is reclassified by a state or federal agency or
court as an employee of the Company, the Consultant will become a reclassified
employee and will receive no benefits except those mandated by state or federal
law, even if by the terms of the Company’s benefit plans in effect at the time
of such reclassification, the Consultant would otherwise be eligible for such
benefits.  The Consultant shall not have any authority to contract for or bind
the Company in any manner.

﻿

13.Amendments.  Any amendment to this Agreement shall be made in writing and
signed by both the parties hereto.

﻿

14.Enforceability.  If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then the rest of the Agreement shall remain
in full force and effect and such provision shall be deemed to be modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law as if such provision had been originally incorporated
herein as so modified or restricted or as if such provision had not been
originally incorporated herein, as the case may be.

﻿

15.Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware, without reference to
or application of conflicts of laws or choice of law rules or principles
thereunder.  To the extent that any lawsuit is permitted under this Agreement,
the Parties hereby expressly consent to the personal jurisdiction and venue of
the state and federal courts located in Kansas City, Kansas.

﻿

16.Assignability.  This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company, subject to the
Consultant’s consent, which shall not be unreasonably withheld, may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, or
otherwise.

﻿

17.Notices.  All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written
instrument delivered in person or duly sent by certified mail, postage prepaid;
by an overnight delivery service, charges prepaid; or by confirmed facsimile;
addressed to such party at the address set  forth on the signature page below or
such other address as may hereafter be designated in writing by the addressee to
the addressor:   Any party may from time to time change its address for the
purpose of notices to that party by a similar notice specifying a new address,
but no such change shall be deemed to have been given until it is actually
received by the party sought to be charged with its contents.

﻿

18.Waivers.  No claim or right arising out of a breach or default under this
Agreement shall be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by



 

--------------------------------------------------------------------------------

 

consideration and is in writing and executed by the aggrieved party hereto or
its duly authorized agent.  No delay or failure to enforce any provision, right
or remedy herein shall constitute a waiver thereof.  A waiver by any party
hereto of a breach or default by the other party hereto of any provision of this
Agreement shall not be deemed a waiver of future compliance therewith, and such
provisions shall remain in full force and effect.

﻿

19.Return of Materials.  Upon any expiration or termination of this Agreement,
or upon Company’s earlier request, Consultant will immediately deliver to the
Company, and will not keep in Consultant’s possession, recreate, or deliver to
anyone else, any and all Company property, including, but not limited to,
Confidential Information, tangible embodiments of the Inventions, all devices
and equipment belonging to the Company, all electronically-stored information
and passwords to access such property, those records maintained pursuant to
Section 9(d) and any reproductions of any of the foregoing items that Consultant
may have in Consultant’s possession or control.

﻿

20.Indemnification.  Consultant agrees to indemnify and hold harmless the
Company and its affiliates and their directors, officers and employees from and
against all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses, arising directly or indirectly from or
in connection with (i) any negligent, reckless or intentionally wrongful act of
Consultant or Consultant’s assistants, employees, contractors or agents, (ii) a
determination by a court or agency that the Consultant is not an independent
contractor, (iii) any breach by the Consultant or Consultant’s assistants,
employees, contractors or agents of any of the covenants contained in this
Agreement, (iv) any failure of Consultant to perform the Services in accordance
with all applicable laws, rules and regulations, or (v) any claim of
infringement, misappropriation or violation of a third party’s rights resulting
in whole or in part from the Consultant’s Services or from Company’s use of the
Inventions, Background Inventions or other deliverables of Consultant under this
Agreement.

﻿

21.Limitation of Liability. IN NO EVENT SHALL COMPANY BE LIABLE TO CONSULTANT OR
TO ANY OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES, OR DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND
UNDER ANY THEORY OF LIABILITY, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR THE SERVICES, WHETHER BASED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER COMPANY WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY
COMPANY TO CONSULTANT UNDER THIS AGREEMENT FOR THE SERVICES, DELIVERABLES OR
INVENTION GIVING RISE TO SUCH LIABILITY.

﻿

22.Attorney’s Fees.  In any court action at law or equity that is brought by one
of the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that party may be entitled.

﻿

23.Release.  

﻿

(a)Consultant hereby generally and completely releases the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Releasees”) from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events,



 

--------------------------------------------------------------------------------

 

acts, conduct, or omissions occurring prior to Consultant’s signing this
Agreement, except claims that the law does not permit me to waive by signing
this release and waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to Consultant’s employment
with the Company or the termination of that employment; (2) all claims related
to Consultant’s compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990,  the Kansas
Anti-discrimination Act, the Massachusetts Fair Employment Practices Act, the
Massachusetts Civil Rights Act, the Massachusetts Equal Rights Act, the
Massachusetts Labor and Industries Act, the Massachusetts Privacy Act, the
Massachusetts Wage Act and the Massachusetts Maternity Leave Act, all as
amended.

﻿

(b)Notwithstanding the foregoing, nothing in this Section 23 shall constitute a
release by Consultant of any claims or damages based on (i) any right Consultant
may have to eligibility for indemnification under applicable law, Company
governance documents or under any applicable insurance policy with respect to
Consultant’s liability as an employee or officer of the Company, (ii)
Consultant’s rights pursuant to the Equity Awards pursuant to their terms, (iii)
Consultant’s rights under the terms of this Agreement or (iv) Consultant’s right
to communicate directly with, cooperate with, or provide information to, any
federal, state or local government regulator.

﻿

(c)Consultant understands and agrees that Consultant has executed this Agreement
voluntarily, without any duress or undue influence on the part or behalf of the
Company or any third party, with the full intent of releasing all of
Consultant’s claims against the Company and any of the other
Releasees.  Consultant acknowledges that:  (a) Consultant has read this
Agreement; (b) Consultant has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Consultant has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of Consultants’ own choice or has elected not
to retain legal counsel; (d) Consultant understands the terms and consequences
of this Agreement and of the releases it contains; and (e) Consultant is fully
aware of the legal and binding effect of this Agreement.

﻿

24.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
Effective Date written below.

﻿

﻿

﻿

﻿

 

Effective Date:  August 30, 2016

CONSULTANT:   JULIA STEPHANUS

ARATANA THERAPEUTICS, INC.

Name:   Julia Stephanus

 

 

Name:  Steven St. Peter

By:      /s/ Julia Stephanus

By:    /s/ Steven St. Peter

Title:   Commercial Consultant

Title:  President and CEO

Address:  XXXX X. XXst St.

                     XXXXXXX, KS XXXXX

Address:  11400 Tomahawk Creek Parkway,

                 Suite 340,

                 Leawood, KS 66211

Phone: XXX-XXX-XXXX

Phone:    913-353-1000

Email:           XXXXXXXXXX@aratana.com

Email:      XXXXXXXX@aratana.com

﻿

﻿

﻿

﻿

 





 

--------------------------------------------------------------------------------

 



SCHEDULE A

SERVICES AND COMPENSATION

1.Contact. Consultant’s principal Company contact:

Name: Brent Standridge

Title:    Chief Operating Officer

Email:  XXXXXXXXXXX@aratana.com

Phone: (913) 353-XXXX    

2.Services.  The Services will include, but will not be limited to, the
following:

Assist as requested on marketing, branding and commercial matters.

Serve as a liaison with collaboration partners on commercial and strategic
alliance matters.

Provide guidance on trademark and copyright strategies on behalf of the
Company.

Input on business development projects, as requested.

Such other tasks and projects as the Company may reasonably request from time
to time.

3.Compensation.

﻿

A.Cash.   The Company will pay Consultant $170.00 per hour for each full hour
spent by Consultant performing the Services, except that Consultant will not be
paid for more than 30 hours per week without the written approval of the
President and CEO. As further consideration for Consultant’s performance of the
Services, Consultant shall be eligible (but not entitled) to receive additional
discretionary cash compensation, such as approximately 20% of the total cash
compensation paid to Consultant under the Agreement (a “Discretionary
Fee”).  Any Discretionary Fee shall be paid at the sole discretion of the
Company upon the occurrence of such events as are deemed appropriate by the
Company, including expiration of the Consulting Period.

﻿

B.Equity.   Subject to the approval of the Compensation Committee of the Board
of Directors of the Company, Consultant will also be eligible to receive a grant
of restricted stock in the Company, pursuant to vesting requirements and other
terms consistent with the Company’s 2013 Incentive Award Plan, substantially as
described in the form of Restricted Stock Agreement attached hereto on Exhibit
A.

﻿

C.Expenses.  The Company will reimburse Consultant, in accordance with Company
policy, for all reasonable, out-of-pocket expenses actually incurred by
Consultant in performing the Services pursuant to this Agreement, provided,
however, that the Consultant shall submit receipts or other proof of such
expenses before Company will have any obligation to reimburse them.  All
expenses in excess of $2,500 individually or $5,000 in the aggregate require the
prior written approval of Company before Company has any obligation to reimburse
such expenses.  Approved travel expenses shall be reimbursed according to the
Company’s travel and/or expense policies.  The Company shall pay to the
Consultant all undisputed amounts hereunder within thirty (30) days of receipt
of an invoice therefor along with documentary backup.



 

--------------------------------------------------------------------------------

 

4.Invoices.

﻿

Every month, Consultant shall submit to the Company a written invoice for
Services and expenses, and such statement shall be subject to the approval of
the contact person listed above or other designated agent of the Company.  The
Company shall pay to the Consultant all undisputed amounts hereunder within
thirty (30) days of receipt of an invoice. 

5.Term of Consulting Services.

﻿

From October 3, 2016 through October 31, 2016, at which point the term shall
automatically renew for successive one (1) month periods unless either party
provides written notice of non-renewal to the other party at least fourteen (14)
days before the end of the initial term or any renewal term.

﻿

This Schedule A is accepted and agreed upon as of August 30, 2016.

﻿

﻿

 

CONSULTANT

ARATANA THERAPEUTICS, INC.

By:        /s/ Julia Stephanus

By:        /s/ Steven St. Peter

Name:  Julia Stephanus

Name:  Steven St. Peter

Title:  Commercial Consultant

Title:  President and CEO

﻿

 

﻿





 

--------------------------------------------------------------------------------

 



Exhibit A

﻿

Form of Restricted Stock Agreement

﻿

﻿





 

--------------------------------------------------------------------------------

 



ARATANA THERAPEUTICS,  INC.
2013 INCENTIVE AWARD PLAN

﻿

RESTRICTED STOCK GRANT NOTICE

﻿

Aratana Therapeutics, Inc., a Delaware corporation (the “Company”), pursuant to
its 2013 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (“Participant”) the number of shares of
Restricted Stock (the “Shares”) set forth below.  The Shares are subject to the
terms and conditions set forth in this Restricted Stock Grant Notice (the “Grant
Notice”) and the Restricted Stock Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, which are incorporated herein by reference.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in the Grant Notice and the Agreement.

﻿

﻿

 

Participant:

Julia Stephanus

Grant Date:

October 3, 2016

Total Number of Shares of Restricted Stock:

8,500

Vesting Schedule:

Subject to the terms of the Agreement, one-fourth of the Shares shall vest
monthly at the end of each month, such that one-fourth of the Shares (2,125
Shares) shall vest on October 31, 2016, one-fourth of the Shares (2,125 Shares)
shall vest on November 30, 2016, one-fourth of the Shares (2,125 Shares) shall
vest on December 31, 2016 and the remaining one-fourth of the Shares (2,125
Shares) shall vest on January 31, 2017.

﻿

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice.  Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan.  Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.

﻿

﻿

﻿

 

 

 

Aratana therapeutics, Inc.

PARTICIPANT

By:



By:



Print Name:

Steven St. Peter

Print Name: 

Julia Stephanus

Title:

President and CEO

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO RESTRICTED STOCK GRANT NOTICE

RESTRICTED STOCK AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the
Company has granted to Participant the number of Shares set forth in the Grant
Notice.

﻿

ARTICLE I.

GENERAL

1.1Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

1.2Incorporation of Terms of Plan.  The Shares issued to Participant pursuant to
the Grant Notice are subject to the terms and conditions set forth in this
Agreement and the Plan, which is incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

ISSUANCE OF SHARES

2.1Issuance of Shares.  In consideration of Participant’s past and/or continued
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of Shares set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan. 

2.2Issuance Mechanics.  As of the Grant Date, the Company shall issue the Shares
in the form of Common Stock (“Stock”) to Participant and shall (a) cause a stock
certificate or certificates representing such shares of Stock to be registered
in the name of Participant, or (b) cause such shares of Stock to be held in
book-entry form.  If a stock certificate is issued, it shall be delivered to and
held in custody by the Company and shall bear the restrictive legends required
by Section 5.1.  If the shares of Stock are held in book-entry form, then such
entry will reflect that the shares are subject to the restrictions of this
Agreement. 

ARTICLE III.

FORFEITURE AND TRANSFER RESTRICTIONS

3.1Forfeiture Restriction.  Subject to the provisions of Section 3.2 below, in
the event of Participant’s Termination of Service for any reason, including as a
result of Participant’s death or Disability, all of the Unreleased Shares (as
defined below) shall thereupon be forfeited immediately and without any further
action by the Company (the “Forfeiture Restriction”), except as otherwise
provided in a written agreement between Participant and the Company.  Upon the
occurrence of such forfeiture, the Company shall become the legal and beneficial
owner of the Unreleased Shares and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer to its own
name the number of Unreleased Shares being forfeited by Participant.  The
Unreleased Shares shall be held by the Company in accordance with Section 3.3
until the Shares are forfeited as provided in this Section 3.1, until such
Unreleased Shares are fully released from the Forfeiture Restriction as provided
in Section 3.2 or until such time as this Agreement is no longer in
effect.  Participant hereby authorizes and directs the Secretary of the



 

--------------------------------------------------------------------------------

 

Company, or such other person designated by the Administrator, to transfer any
Unreleased Shares that are forfeited pursuant to this Section 3.1 from
Participant to the Company.

3.2Release of Shares from Forfeiture Restriction.  The Shares shall be released
from the Forfeiture Restriction in accordance with the vesting schedule set
forth in the Grant Notice.  Any of the Shares which, from time to time, have not
yet been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.”  In the event any of the Unreleased Shares are released
from the Forfeiture Restriction, any Retained Distributions (as defined below)
paid on such Unreleased Shares shall be promptly paid by the Company to
Participant.  As soon as administratively practicable following the release of
any Shares from the Forfeiture Restriction, the Company shall, as applicable,
either deliver to Participant the certificate or certificates representing such
Shares in the Company’s possession belonging to Participant, or, if the Shares
are held in book-entry form, then the Company shall remove the notations
indicating that the shares are subject to the restrictions of this
Agreement.  Participant (or the beneficiary or personal representative of
Participant in the event of Participant’s death or incapacity, as the case may
be) shall deliver to the Company any representations or other documents or
assurances as the Company or its representatives deem necessary or advisable in
connection with any such delivery.

3.3Escrow. 

(a)The Unreleased Shares shall be held by the Company until such Unreleased
Shares are forfeited as provided in Section 3.1, until such Unreleased Shares
are fully released from the Forfeiture Restriction as provided in Section 3.2 or
until such time as this Agreement is no longer in effect.  Participant shall not
retain physical custody of any certificates representing Unreleased Shares
issued to Participant.  Participant, by acceptance of this Award, shall be
deemed to appoint, and does so appoint, the Company and each of its authorized
representatives as Participant’s attorney(s)-in-fact to effect any transfer of
forfeited Unreleased Shares (and Retained Distributions, if any, paid on such
forfeited Unreleased Shares) to the Company as may be required pursuant to the
Plan or this Agreement, and to execute such representations or other documents
or assurances as the Company or such representatives deem necessary or advisable
in connection with any such transfer.  To the extent allowable by Applicable
Law, the Company, or its designee, shall not be liable for any act it may do or
omit to do with respect to holding the Shares in escrow and while acting in good
faith and in the exercise of its judgment.

(b)The Company will retain custody of all cash dividends and other distributions
(“Retained Distributions”) made or declared with respect to Unreleased Shares
(and such Retained Distributions will be subject to the Forfeiture Restriction
and the other terms and conditions under this Agreement that are applicable to
the Shares) until such time, if ever, as the Unreleased Shares with respect to
which such Retained Distributions shall have been made, paid or declared shall
have become vested pursuant to the Grant Notice.  Retained Distributions that
were made or declared in cash will be deemed reinvested in notional shares of
Stock such that upon release and distribution of such Retained Distributions to
Participant as set forth in the immediately preceding sentence, Participant
shall be entitled to receive on the date of such distribution or release an
amount of cash or the number of whole shares of Stock or a combination thereof,
as determined by the Administrator, the aggregate fair value of which shall be
equal to the Fair Market Value of the notional shares of Stock to which such
released Retained Distributions relate.  Any Retained Distributions with respect
to Unreleased Shares shall be forfeited in the event such Unreleased Shares are
forfeited.

3.4Rights as Stockholder.  Except as otherwise provided herein, upon issuance of
the Shares by the Company, Participant shall have all the rights of a
stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares. 



 

--------------------------------------------------------------------------------

 

ARTICLE IV.

TAXATION AND TAX WITHHOLDING

4.1Representation.  Participant represents to the Company that Participant has
reviewed with his or her own tax advisors the federal, state, local and foreign
tax consequences of this investment and the transactions contemplated by this
Agreement.  Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Participant
is ultimately liable and responsible for all taxes owed in connection with this
investment and the transactions contemplated by this Agreement, regardless of
any action the Company or any Subsidiary takes with respect to any tax
withholding obligations that arise in connection with the Shares.  Neither the
Company nor any Subsidiary makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the Shares or Participant’s
sale of shares of Stock.  The Company and the Subsidiaries do not commit and are
under no obligation to structure this investment or the transactions
contemplated by this Agreement to reduce or eliminate Participant’s tax
liability.

4.2Section 83(b) Election.  If Participant makes an election under Section 83(b)
of the Internal Revenue Code of 1986, as amended (the “Code”), to be taxed with
respect to the Shares as of the date of transfer of the Shares rather than as of
the date or dates upon which Participant would otherwise be taxable under
Section 83(a) of the Code, Participant shall deliver a copy of such election to
the Company promptly upon filing such election with the Internal Revenue
Service.

4.3Tax Withholding.  Notwithstanding any other provision of this Agreement:

(a)The Company and its Subsidiaries have the authority to deduct or withhold, or
require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this
Agreement.  The Company and its Subsidiaries may withhold or Participant may
make such payment in one or more of the forms specified below:

(i)by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

(ii)by the deduction of such amount from other compensation payable to
Participant;

(iii)with respect to any withholding taxes arising in connection with the
vesting of the Shares, with the consent of the Administrator, by requesting that
the Company and its Subsidiaries withhold a net number of vested Shares having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Subsidiaries based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes;

(iv)with respect to any withholding taxes arising in connection with the vesting
of the Shares, unless the Administrator or the Company’s Chief Executive Officer
otherwise determines, by tendering to the Company vested shares of Stock having
a then current Fair Market Value not exceeding the amount necessary to satisfy
the withholding obligation of the Company and its Subsidiaries based on the
minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes;



 

--------------------------------------------------------------------------------

 

(v)with respect to any withholding taxes arising in connection with the vesting
of the Shares, through the delivery of a notice that Participant has placed a
market sell order with a broker acceptable to the Company with respect to those
Shares that are then becoming vested and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company or the
Subsidiary with respect to which the withholding obligation arises in
satisfaction of such withholding taxes; provided that payment of such proceeds
is then made to the Company or the applicable Subsidiary at such time as may be
required by the Administrator, but in any event not later the settlement of such
sale; or

(vi)in any combination of the foregoing.

(b)With respect to any withholding taxes arising in connection with the Shares,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 4.3(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 4.3(a)(ii) or Section 4.3(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing the Shares to Participant
or his or her legal representative unless and until Participant or his or her
legal representative shall have paid or otherwise satisfied in full the amount
of all federal, state, local and foreign taxes applicable with respect to the
taxable income of Participant resulting from the vesting of the Shares or any
other taxable event related to the Shares.

(c)In the event any tax withholding obligation arising in connection with the
Shares will be satisfied under Section 4.3(a)(iii), then the Company may elect
to instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares of Stock from
those Shares that are then becoming vested as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the tax withholding
obligation and to remit the proceeds of such sale to the Company or the
Subsidiary with respect to which the withholding obligation
arises.  Participant’s acceptance of this Award constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this Section 4.3(c), including the transactions
described in the previous sentence, as applicable.  The Company may refuse to
deliver any certificate representing the Shares to Participant or his or her
legal representative until the foregoing tax withholding obligations are
satisfied.

(d)Participant is ultimately liable and responsible for all taxes owed in
connection with the Shares, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Shares.  Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the Shares or the subsequent
sale of the Shares.  The Company and the Subsidiaries do not commit and are
under no obligation to structure this Award to reduce or eliminate Participant’s
tax liability.

﻿

ARTICLE V.

RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS

5.1Legends.  The certificate or certificates representing the Shares, if any,
shall bear the following legend (as well as any legends required by the
Company’s charter and Applicable Law):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND



 

--------------------------------------------------------------------------------

 

MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK
AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.

5.2Refusal to Transfer; Stop-Transfer Notices.  The Company shall not be
required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.  Participant agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

5.3Removal of Legend.  After such time as the Forfeiture Restriction shall have
lapsed with respect to the Shares, and upon Participant’s request, a new
certificate or certificates representing such Shares shall be issued without the
legend referred to in Section 5.1 and delivered to Participant.  If the Shares
are held in book entry form, the Company shall cause any restrictions noted on
the book form to be removed.

ARTICLE VI.

OTHER PROVISIONS

6.1Administration.  The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules.  All actions taken and all interpretations and determinations made
by the Administrator will be final and binding upon Participant, the Company and
all other interested persons.  To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

6.2Shares Not Transferable.  The Shares and Retained Distributions may not be
sold, pledged, assigned or transferred in any manner unless and until the
Forfeiture Restrictions have lapsed.  No Unreleased Shares or Retained
Distributions or any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.

6.3Adjustments.  The Administrator may accelerate the vesting of all or a
portion of the Unreleased Shares in such circumstances as it, in its sole
discretion, may determine.  Participant acknowledges that the Shares are subject
to adjustment, modification and termination in certain events as provided in
this Agreement and the Plan, including Section 12.2 of the Plan.

6.4Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this Section
6.4, either party may hereafter designate a different address for notices to be
given to that party.  Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with



 

--------------------------------------------------------------------------------

 

postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

6.5Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

6.6Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

6.7Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Law, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, and state
securities laws and regulations.  Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are granted, only in
such a manner as to conform to Applicable Law.  To the extent permitted by
Applicable Law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to Applicable Law.

6.8Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Shares in any material way without the prior written
consent of Participant.

6.9Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in Section 6.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

6.10Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Shares, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

6.11Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

6.12Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.



 

--------------------------------------------------------------------------------

 

6.13Section 409A.  This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

6.14Agreement Severable.  In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

6.15Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Award.

6.16Counterparts.  The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

6.17Broker-Assisted Sales.  In the event of any broker-assisted sale of shares
of Stock in connection with the payment of withholding taxes as provided in
Section 4.3(a)(iii) or Section 4.3(a)(v): (A) any shares of Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises or as soon thereafter as practicable; (B) such shares of Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (C) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (D) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation, the Company
agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.

* * * * *



 

--------------------------------------------------------------------------------